Exhibit 10.2

 

Jack Cooper Holdings Corp.

1100 Walnut Street, Suite 2400

Kansas City, MO 64106

 

October 24, 2016

 

Kyle Haulotte

341 SW Marsh Wren Street

Lees Summit, MO 64082

 

Re: Amendment to Offer of Continued Employment

 

Dear Kyle,

 

Congratulations on your recent promotion to the role of Chief Financial
Officer.  We are excited for you to continue with the Company in this new
capacity.  In consideration of your promotion, including a salary raise that
will be effective September 19, 2016, this letter (the “Amendment to Offer of
Continued Employment Letter” or the “Amendment”) amends the “Offer of Continued
Employment Letter,” dated May 1, 2015, between you and Jack Cooper Holdings
Corp. (the “Company”; and, together with its parent company and its direct and
indirect subsidiaries, the “JC Companies”).

 

The Offer of Continued Employment Letter shall be amended as following:

 

1.              Title and Reporting.  The third paragraph of the Offer of
Continued Employment Letter is deleted in its entirety and replaced with the
following:

 

“Your new title will be Chief Financial Officer and Executive Vice President of
the Company and you will report directly to the Chief Executive Officer of the
Company.”

 

2.              Section 1, Salary.  Section 1 is deleted in its entirety and
replaced with the following:

 

“Your initial base salary will be $400,000 per year, subject to adjustment from
time to time as determined by the Executive Chairperson, the Chief Executive
Officer, the Compensation Committee of the Board of Directors of the Company, or
the Board of Directors of the Company in his, her, or its sole and absolute
discretion.”

 

3.              Section 2, Discretionary Bonus.  All references to “Chief
Financial Officer” in this Section are deleted.

 

4.              Section 7(b), Termination.  Section 7(b) is deleted in its
entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“Notwithstanding anything herein to the contrary, in the event of your
Termination or resignation for any other reason than Misconduct (as hereinafter
defined) prior to September 19, 2021, then the Company shall pay to you
(i)(a) the then current base salary through the last day of your actual
employment with the Company, (b) any bonuses earned by you and declared by the
Executive Chairperson, the Chief Executive Officer, or the Board of Directors of
the Company prior to such Termination, and (c) any benefits otherwise payable
through the last day of your actual employment with the Company; and (ii) the
greater of $400,000 or the then current annual base salary, less applicable
deductions as required by law. Such payment by the Company will be made within
the next payroll period, and in any event no more than 30 days following
Termination, in accordance with the Company’s then normal payroll practices. 
Such payments shall be subject to applicable securities laws, rules and
regulations, including, but not limited to the recapture or clawback provisions
of Section 304 of the Sarbanes-Oxley Act of 2002, as amended.

 

5.              Section 7(D), Definition of Misconduct.  Section 7(d) is deleted
in its entirety and replaced with the following:

 

“For purposes of Section 7(b) “Misconduct” shall mean your conviction of or your
plea of “guilty” or “no contest” to a crime involving moral turpitude or a
felony under the laws of the United States or any States.

 

All references in the Offer of Continued Employment Letter to “this letter
agreement” will be construed to refer to the Offer of Continued Employment as
amended by this Amendment.  Except as expressly amended herein, all terms,
covenants, and conditions of the Offer of Continued Employment Letter will
remain in full force and effect.  The Company and you both expressly approve,
confirm, and adopt the Offer of Continued Employment Letter as amended by this
Amendment.

 

Please accept this Amendment to Offer of Continued Employment Letter by signing
below and returning a signed copy to me at your earliest convenience.

 

 

 

Sincerely,

 

 

 

 

 

/s/ T. Michael Riggs

 

 

Tony Michael “T. Mike” Riggs

 

 

Chief Executive Officer

 

 

Jack Cooper Holdings Corp.

 

 

 

ACCEPTED AND AGREED TO AS OF THE

 

 

24th day of October, 2016:

 

 

 

 

 

/s/ Kyle Haulotte

 

 

Kyle Haulotte

 

 

 

--------------------------------------------------------------------------------